Citation Nr: 1648445	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  08-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for residuals of multiple facial fractures.


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1997 to November 2005.
 
This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

In September 2015 and February 2016 the Board remanded this matter to the RO for additional development.  The case is now returned to the Board for further consideration.  


FINDING OF FACT

Since 2010 the Veteran has been scheduled for multiple VA examinations in relation to his claim, to include an examination in March 2016, but he failed to report for any of the scheduled examinations and has not shown good cause for doing so.


CONCLUSION OF LAW

The Veteran's claim for entitlement to an increased rating for residuals of multiple facial fractures is denied on the basis of his failure to report for a VA medical examination.  38 C.F.R. § 3.655 (a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis 

When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b).  

In a September 2015 remand the Board pointed out that the Veteran had failed to appear for several VA examinations scheduled in connection with this claim.  A review of the history of such failures discloses some instances where VA was at least partially at fault for such failures to report, including a cancellation done in June 2010 for incorrect jurisdiction and a December 2013 notice of upcoming examination sent to the wrong address, with the Veteran subsequently failing to report to a VA examination scheduled in January 2014.  The Board's September 2015 remand pointed out that in February 2014, the Veteran advised VA that he missed the January 2014 VA examination because his address and phone numbers were not up to date at the VA hospital.  The appellant stated that all systems now reflected a correct address, and he requested that he be rescheduled for a VA examination.  The Board's September 2015 remand provided the Veteran be afforded another opportunity to undergo a VA examination to assess the severity of his multiple facial fractures.  

A VA examination request was initiated on September 18, 2015.  Subsequently on October 6, 2015, slightly more than two weeks thereafter, a VA examination to assess his claimed disorder was canceled due to the appellant's failure to appear.  In its February 2016 remand, the Board acknowledged the Veteran's lengthy history of failing to report to previous examinations and scheduled him for another attempt to obtain a VA examination to address the current severity of his facial fractures.  

The Veteran was scheduled for yet another VA examination in relation to his claims in March 2016 but again failed to report.  The Veteran was reported as a no-show and there was no returned call as of the date of the examination cancelation note.  The Veteran has since been sent several notification letters and a supplemental statement of the case, but no response has been received.  The record reflects that the Veteran has repeatedly failed to provide VA with good cause for his absence from several appointments.  The claimant has been advised that a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655.  The Board notes that the Veteran has been scheduled for several VA examinations in the past and did not report.  The Veteran has not presented any reason for his failure to report for the March 2016 examination. 

The United States Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Here, a VA examination was needed to properly adjudicate the claim for an increased rating for the Veteran's multiple facial fractures. The Veteran was repeatedly scheduled for such an examination and did not appear.  Accordingly, the claim is denied.  

In denying this claim the Board acknowledges that this issue dates from an appeal to the March 2006 rating decision.  That rating decision assigned the initial rating for residuals of multiple facial fractures.  The Board finds, however, that at this point in time, i.e., more than a decade after the March 2006 rating decision, the examinations for which the appellant failed to report were not examinations pertaining to an "original compensation claim."  That examination was conducted in January 2006.  The examinations ordered since would have simply provided a basis for an increased evaluation based upon findings made years after 2006.  As such, the provisions of 38 C.F.R. § 3.655(b) concerning a "claim for increase" are binding.





ORDER

Entitlement to a compensable rating for residuals of multiple facial fractures is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


